J. S36022/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA                :     IN THE SUPERIOR COURT OF
                                            :          PENNSYLVANIA
                                            :
                    v.                      :
                                            :
ALLEN L. WILKINS, SR.,                      :
                                            :
                          Appellant         :     No. 1877 MDA 2015

          Appeal from the Judgment of Sentence September 25, 2015
              In the Court of Common Pleas of Dauphin County
               Criminal Division No.: CP-22-CR-0001235-2015

BEFORE: MUNDY, J., DUBOW, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY DUBOW, J.:                            FILED JUNE 06, 2016

        Appellant, Allen L. Wilkins, Sr., appeals pro se from the Judgment of

Sentence entered on September 25, 2015, in the Court of Common Pleas of

Dauphin County following his nolo contendere plea to one count of Barratry,

18 Pa.C.S. § 5109.1 We dismiss the appeal.

        A detailed recitation of the facts is not necessary to our disposition.

Appellant’s Brief fails to comply with the requirements set forth in Pa.R.A.P.

2111-2140, and we are unable to conduct meaningful appellate review.

        Appellate briefs must materially conform to the requirements of the

Pennsylvania Rules of Appellate Procedure, and this Court may quash or


*
    Former Justice specially assigned to the Superior Court.
1
  18 Pa.C.S. § 5109 provides: “A person is guilty of a misdemeanor of the
third degree if he vexes others with unjust and vexatious suits.”
J.S36022/16


dismiss an appeal if the defect in the brief is substantial. Commonwealth

v. Adams, 882 A.2d 496, 497-98 (Pa. Super. 2005); Pa.R.A.P. 2101.               An

appellant’s brief shall contain, inter alia, a statement of both the scope of

review and the standard of review, a statement of the case, a summary of

argument, and an argument divided into as many parts as there are

questions to be argued.        See Pa.R.A.P. 2111(a), 2119(a). “Although this

Court is willing to liberally construe materials filed by a pro se litigant, pro se

status confers no special benefit upon the appellant.” Adams, supra at 498

(internal citation omitted).

      Appellant has made little effort to comply with the Rules of Appellate

Procedure in crafting his Brief.     He fails to state the appropriate scope of

review and standard of review, and omits a “Statement of Jurisdiction, with

“a precise citation to the statutory provision, general rule or other authority

believed to confer on the appellate court jurisdiction to review the order or

other determination.” Pa.R.A.P. 2111(a)(1) and (3); 2114.                Although

Appellant includes seven enumerated “issues” throughout his Brief, each of

his issues pertains to another criminal case entirely.2 In addition, Appellant


2
 We have previously addressed Appellant’s challenges to those convictions
on four separate occasions: Commonwealth v. Wilkins, No. 1903 MDA
2003 (Pa. Super. filed August 25, 2004) (unpublished memorandum);
Commonwealth v. Wilkins, No. 459 MDA 2005 (Pa. Super. filed February
13, 2006) (unpublished memorandum); Commonwealth v. Wilkins, No.
1607 MDA 2011 (Pa. Super. filed April 9, 2012) (unpublished
memorandum); and Commonwealth v. Wilkins, No. 99 MDA 2015 (Pa.
Super. filed October 19, 2015) (unpublished memorandum).



                                       -2-
J.S36022/16


fails to include a “Statement of the Case,” fails to cite to the record, and fails

to include any factual or procedural history to provide any semblance of

context to his arguments as required by Pa.R.A.P. 2117. Appellant has not

included a “Summary of Argument,” as required by Pa.R.A.P. 2118, and his

“Argument” section fails to describe his grievances regarding the instant

case with any specificity and contains no meaningful discussion or cogent

analysis of any authority cited. See Pa.R.A.P. 126; 2119(a)-(d).

      Because of these substantial omissions and defects, we are unable to

provide meaningful review. Accordingly, we suppress Appellant’s Brief and

dismiss his appeal. See Adams, supra at 497-98; Pa.R.A.P. 2101.

      Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/6/2016




                                      -3-